Title: To George Washington from Brigadier General William Maxwell, 6 April 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 6th April 1779
I am favoured with Your Excellencys of the 4th Inst. with Sir Henry Clintons l[ette]r and one for the Commissioners, accompanying it. The two latter I sent off yesterday morning, but the Commissoners was not then arived on the Island. This accompanys a Letter from Sir Henry Clinton to your Excellency.
I have got more fair promises about the boots, but I am informed that a little Rum to the head work man, will have more effect in finishing the Boots, than twenty promises of Ogden. I therefore intend to try that method to day. The reason I have not sent my observations of the South side of Lake Ontario, and the ajasent country was that I have been disapointed in geting a rough draft of the Country made. I hope soon to have it. This accompanys two news papers. Coll D’Hart in forms me that Lieut. Paul of the 2d Regt at New Ark, who had the watter guard of twelve Men, very imprudently landed on the Bergan shore, where the enemy had laid wait for them, and made them all prisoners: I am hartily sorry for this accident. I had cautioned them agains sending partys on Bergan. I intend going to New Ark to day and enquire into the matter. and am Your Excellencys most Obedient Humble Servant.
Wm Maxwell B.G.
 